Michigan Supreme Court
                                                                                             Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Robert P. Young, Jr.   Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis


                                         YOUNKIN V ZIMMER

       Docket No. 149355. Decided November 18, 2014.

               Lawrence Younkin brought an action in the Genesee Circuit Court against Michael
       Zimmer, who was at that time the Executive Director of the Michigan Administrative Hearing
       System, and Steven Hilfinger, who was at that time the Director of the Department of Licensing
       and Regulatory Affairs. Plaintiff had injured his back while working in Flint and sought
       workers’ compensation benefits. In September 2012, Zimmer had announced new efforts to
       reorganize the Michigan Administrative Hearing System, including closing the Flint office that
       previously handled workers’ compensation claims in that area and transferring those claims to an
       office in Dimondale, approximately 70 miles away in Eaton County. In his action, plaintiff
       sought a writ of mandamus compelling defendants to maintain the Genesee County hearing site.
       The court, Geoffrey L. Neithercut, J., issued the writ, and defendants appealed. The Court of
       Appeals, M. J. KELLY, P.J., and FORT HOOD, J. (CAVANAGH, J., dissenting), affirmed, holding
       that the trial court had not abused its discretion. 304 Mich. App. 719 (2014). Defendants sought
       leave to appeal.

              In a unanimous memorandum opinion, the Supreme Court, in lieu of granting leave to
       appeal and without oral argument, held:

                The trial court abused its discretion by issuing a writ of mandamus compelling
       defendants to hold the hearing in Genesee County. To obtain a writ of mandamus, the plaintiff
       must show that he or she has a clear legal right to the performance of the specific duty sought to
       be compelled and that the defendant has a clear legal duty to perform it. MCL 418.851 provides
       that a workers’ compensation hearing must be held at the locality where the injury occurred.
       Defendants, in their official capacities as administrators of the workers’ compensation hearing
       system, interpreted the term “locality” as meaning a district or a definite region. This
       interpretation was entitled to respectful consideration. Because it did not conflict with the
       Legislature’s intent, there were no cogent reasons to overrule it. In accordance with their
       interpretation of the term, defendants divided the state into 11 reasonably located hearing
       districts, and workers’ compensation claims were assigned from definite regions of the state to
       one of those hearing district offices depending on where the injury occurred. Nothing in the
       Worker’s Disability Compensation Act, MCL 418.101 et seq., requires that there be a hearing
       site in every county. While the hearing should be held at a place convenient for parties and their
       witnesses, it was not unreasonable to conclude that the locality where the injury occurred in this
       case was Dimondale given the injury occurred in Genesee County and that county falls within
the Dimondale district. Although having the hearing in the latter rather than in the former venue
would doubtlessly be less convenient for plaintiff, this would not constitute an unreasonable
inconvenience. Accordingly, plaintiff did not have a clear legal right to a hearing in Genesee
county, and defendants did not have a clear legal obligation to hold the hearing there.

       Reversed and remanded.




                                   ©2014 State of Michigan
                                                                             Michigan Supreme Court
                                                                                   Lansing, Michigan




Opinion
                                                       Chief Justice:          Justices:
                                                       Robert P. Young, Jr. Michael F. Cavanagh
                                                                            Stephen J. Markman
                                                                            Mary Beth Kelly
                                                                            Brian K. Zahra
                                                                            Bridget M. McCormack
                                                                            David F. Viviano

                                                              FILED NOVEMBER 18, 2014

                             STATE OF MICHIGAN

                                     SUPREME COURT


 LAWRENCE YOUNKIN,

               Plaintiff-Appellee,

 v                                                              No. 149355

 MICHAEL ZIMMER and STEVEN
 HILFINGER,

               Defendants-Appellants.


 BEFORE THE ENTIRE BENCH

 MEMORANDUM OPINION.
        The issue here is whether the trial court abused its discretion by issuing a writ of

 mandamus compelling defendants to ensure that hearings in workers’ compensation cases

 are held in the county in which the alleged injury occurred. The Court of Appeals held

 that the trial court did not abuse its discretion. Because we respectfully disagree, we

 reverse the judgment of the Court of Appeals and remand to the trial court for the entry of

 an order denying relief on plaintiff’s complaint for mandamus.
      Plaintiff, who was injured while working in Genesee County, filed a workers’

compensation claim. While his claim was pending, defendants, in their capacity as

administrators of the workers’ compensation hearing system, advised plaintiff that the

Genesee County hearing site where plaintiff’s case was assigned would be closed and

that all pending cases from the county, including plaintiff’s, would be transferred to the

State Secondary Complex in Dimondale, which is about 70 miles from Genesee County

and located in Eaton County.       Plaintiff brought this mandamus action to compel

defendants to maintain the Genesee County hearing site.          The trial court granted

mandamus relief, and in a divided and published opinion, the Court of Appeals affirmed.

Younkin v Zimmer, 304 Mich. App. 719; 848 NW2d 488 (2014).

      To obtain a writ of mandamus, the plaintiff must show that he or she has a clear

legal right to the performance of the specific duty sought to be compelled and that the

defendant has a clear legal duty to perform that duty. In re MCI Telecom Complaint, 460
Mich. 396, 442-443; 596 NW2d 164 (1999). A trial court’s decision regarding a writ of

mandamus is reviewed for an abuse of discretion. Id. at 443. However, underlying

questions of statutory interpretation are questions of law that are reviewed by this Court

de novo. Id.

      MCL 418.851 provides that “[t]he [workers’ compensation] hearing shall be held

at the locality where the injury occurred.” As the Court of Appeals recognizes, the term

“locality” is defined as “a place or district.” Younkin, 304 Mich. App. at 729, quoting The

Oxford English Dictionary (2d ed, 1999). See also Younkin, 304 Mich. App. at 737-738

(CAVANAGH, J., dissenting), quoting Webster’s New World Dictionary (2d college ed,

1974) (defining “locality” as “a place; district”), Random House Webster’s Unabridged


                                            2
Dictionary (1998) (defining “locality” as “a place, spot, or district”), Black’s Law

Dictionary (7th ed) (defining “locality” as “[a] definite region”). Defendants, in their

official capacities as administrators of the workers’ compensation hearing system,

interpreted the term “locality” to mean “district” or “a definite region.”              Their

interpretation is “entitled to respectful consideration and, if persuasive, should not be

overruled without cogent reasons.”      In re Complaint of Rovas Against SBC Mich, 482
Mich. 90, 108; 754 NW2d 259 (2008).1 Because defendants’ interpretation does not

“conflict with the Legislature’s intent as expressed in the language of the statute at issue,”

id. at 103, there are no such “cogent reasons” to overrule it.

       In accordance with defendants’ interpretation of “locality” as meaning “district” or

“a definite region,” “defendants divided the state into several reasonably located hearing

districts and workers’ compensation claims are assigned from definite regions of the state

to particular hearing district offices” depending on “where the injury occurred.” Younkin,
304 Mich. App. at 738 (CAVANAGH, J., dissenting). The 11 hearing districts designated by

defendants are found in the cities of Baraga, Escanaba, Sault Ste. Marie, Detroit,

Dimondale, Gaylord, Grand Rapids, Kalamazoo, Pontiac, Saginaw, and Traverse City.

There are 83 counties in Michigan. To the extent that the Court of Appeals held that



1
  Defendant Michael Zimmer, as the Executive Director of the Michigan Administrative
Hearing System, and defendant Steven Hilfinger, as the Director of the Michigan
Department of Licensing and Regulatory Affairs, accorded meaning to the term
“locality.” Given that defendants were indisputably acting in their official capacities as
heads of governmental agencies when they gave meaning to the term, and given that a
governmental “agency’s interpretation is entitled to respectful consideration,”
defendants’ interpretation of “locality” is entitled to “respectful consideration.”



                                              3
because the injury occurred in Genesee County the hearing must also be held in Genesee

County, we note that if this were required, there would have to be a hearing site in every

county of our state, and there obviously is not. Nothing within the Worker’s Disability

Compensation Act, MCL 418.101 et seq., requires that there be a hearing site in every

county. As the dissenting Court of Appeals judge explained:

       [I]n designating the appropriate venue for hearings in workers’
       compensation cases, the Legislature did not specifically state that the
       hearing must be held in the “city” or “county” where the injury occurred. If
       that was the Legislature’s intention, it could have used those terms. See,
       e.g., MCL 600.1621 and 600.1629. “A court must not judicially legislate
       by adding into a statute provisions that the Legislature did not include.” In
       re Wayne Co Prosecutor, 232 Mich. App. 482, 486; 591 NW2d 359 (1998).
       [Younkin, 304 Mich. App. at 738 (CAVANAGH, J., dissenting).]

MCL 418.851 simply requires the hearing to be held “at the locality where the injury

occurred.” In Crane v Leonard, Crossette & Riley, 214 Mich. 218, 230; 183 N.W. 204

(1921), this Court held that although the hearing “should be held at a convenient place for

parties and their witnesses,” “the hearing need not be held at the very spot the accident

occurred.” We do not find it unreasonable to conclude that the “locality where the injury

occurred” in this case was Dimondale when the injury occurred in Genesee County and

that county falls within the Dimondale district. Although having the hearing in the latter

rather than in the former venue will doubtlessly be less convenient for plaintiff, we do not

believe that this constitutes an unreasonable inconvenience.

       For these reasons, plaintiff does not have a clear legal right to a hearing in

Genesee County and defendants do not have a clear legal obligation to hold the hearing in

Genesee County. Thus, we believe the trial court abused its discretion by issuing a writ

of mandamus compelling defendants to hold the hearing in that county. Accordingly, in


                                             4
lieu of granting leave to appeal, we reverse the judgment of the Court of Appeals and

remand to the trial court for the entry of an order denying relief on plaintiff’s complaint

for mandamus.


                                                        Robert P. Young, Jr.
                                                        Michael F. Cavanagh
                                                        Stephen J. Markman
                                                        Mary Beth Kelly
                                                        Brian K. Zahra
                                                        Bridget M. McCormack
                                                        David F. Viviano




                                            5